FILED
                            NOT FOR PUBLICATION                                JUN 10 2015

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50290

               Plaintiff - Appellee,             D.C. No. 3:13-cr-04493-LAB-1

  v.
                                                 MEMORANDUM*
MARTIN LAMBARENA-JAIME,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                             Submitted March 17, 2015**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

       Martin Lambarena-Jaime appeals from the district court’s judgment and

challenges the 60-month sentence imposed following his guilty-plea conviction for

conspiracy to import methamphetamine, in violation of 21 U.S.C. §§ 952, 960, and



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
963 and 18 U.S.C. § 2. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Lambarena-Jaime contends that the district court erred when it denied him a

minor role adjustment under U.S.S.G. § 3B1.2. Contrary to Lambarena-Jaime’s

assertion, the district court never said that couriers in drug importation schemes

could not receive minor role adjustments. Rather, the court properly ruled that

being a courier does not automatically entitle a defendant to a minor role

adjustment. See United States v. Hurtado, 760 F.3d 1065, 1069 (9th Cir. 2009);

United States v. Rodriguez-Castro, 641 F.3d 1189, 1193 (9th Cir. 2011).

      In addition, in its minor role analysis, the district court properly compared

Lambarena-Jaime’s role to the roles of other known participants in the criminal

scheme. See United States v. Rosas, 615 F.3d 1058, 1068 (9th Cir. 2010). The

offense involved a large quantity of methamphetamine. Furthermore, Lambarena-

Jaime’s role in the conspiracy involved not only the critical job of bringing the

methamphetamine across the border, but also providing the vehicle and using his

visa/border pass to facilitate the importation. Thus, the district court did not

clearly err when it determined that Lambarena-Jaime had not met his burden of

showing that he was substantially less culpable than the known participants, who

were the recruiters and the person who loaded the drugs in the car. See Hurtado,




                                           2
760 F.3d at 1068-69; Rodriguez-Castro, 641 F.3d at 1193; United States v.

Cantrell, 433 F.3d 1269, 1282-83 (9th Cir. 2006).

         Lambarena-Jaime contends that the district court improperly relied on

clearly erroneous facts as reasons not to vary downward more than it did. In

particular, he argues that the district court erroneously found that he was using his

family as a cover for the smuggling and this affected the sentence. In addition, he

argues that the district court refused to vary downward further because it

erroneously found that the defendant had negotiated exactly how much he was to

be paid. These arguments are belied by the record. The district court did not rely

on clearly erroneous findings of facts to deny a larger variance. See Gall v. United

States, 552 U.S. 38, 50-51 (2007); United States v. Spangle, 626 F.3d 488, 497

(9th Cir. 2010); United States v. Hinkson, 585 F.3d 1247, 1262 (9th Cir. 2009) (en

banc).

         Finally, Lambarena-Jaime contends that the 60-month sentence, which is 48

months below the Sentencing Guidelines range, is substantively unreasonable. The

sentence is not substantively unreasonable in light of all the 18 U.S.C. factors and

the totality of the circumstances, including not only Lambarena-Jaime’s motivation

for committing the offense, but also the large quantity of methamphetamine

involved. See Gall v. United States, 552 U.S. 38, 51 (2007).


                                           3
AFFIRMED.




            4